DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In light of IDS filed on 5/09/22 and 5/13/22 after allowance issued on 3/28/22, the allowance has been withdrawn. New ground rejection has been made as shown below.
Claim Objections
Claim1 is objected to because of the following informalities:  the term “earners” is an obvious typo which should be “carriers”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-16 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of the following.
Claim 15 recites “A computer-readable storage medium”. There is no clear definition in Specification. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. The transitory propagating signals is non-statutory subject matter since it is not a process, machine, manufacture nor composition of matter; nor it is recorded on some computer-readable medium, see MPEP 2106(IV)(B)(1).
The examiner suggests a preamble as follows: “A non-transitory computer-readable storage medium”.
Claims 16 and 19 are rejected because each of them has the same problems as claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intel (3GPP R1-1707300, Intel, 15th-19th May 2017, 8 pages).
For claim 1, Intel discloses a user equipment (UE) (Section 3.3, 1st para “operation of UE”) comprising: a communication interface; a memory configured to store computer-executable instructions; and one or more processors in communication with the communication interface and the memory (the communication interface, memory and processor of UE) and configured to execute the computer-executable instructions to at least: 
`	select one or more carriers for transmitting a synchronization signal from a carrier set (Section 2-4, such as Section 3.1, the para under Figure 1 “The anchor sidelink CC can be defined to provide SLSS based synchronization across a group of synchronous sidelink CCs, while other sidelink CCs may not have allocated synchronization resources”; note that SLSS is defined as Sidelink Synchronization Signal), and 
transmit, by the communication interface, the synchronization signal over the one or more carriers (suggested by Section 3.1, the para under Figure 1 “The anchor sidelink CC can be defined to provide SLSS based synchronization across a group of synchronous sidelink CCs, while other sidelink CCs may not have allocated synchronization resources”), 
wherein selecting the one or more carriers for transmitting the synchronization signal is based on a mapping between different types of services and a plurality of carriers (Section 2-4, such as Section 2, 2nd para “The same V2X service type (e.g. road-safety) may be mapped to multiple frequency channels or vice versa, multiple V2X services may be mapped to the single or multiple bands”), and the mapping between service and carrier is obtained from pre-configuration, or network configuration (Section 2-4, such as Section 3.2, 1st para “If multiple sidelink CCs are aggregated, the sensing and resource selection procedure can operate across a preconfigured group of sidelink CCs. In this case, the PSCCH/PSSCH resource pool can be defined across group of sidelink CCs (i.e. common pool across group of carriers). Alternatively, the resource configuration can be CC specific, but CC specific resource pools PSCCH/PSSCH can be combined into the single pool of resources”), 
wherein the mapping between different types of services and the plurality of carriers maps each service of a data signal to one or more carriers (Section 2-4, such as Section 4 “In this section, we discuss different options of mapping V2X services (service types) to CCs (see Figure 6)”), and the one or more carriers comprise a carrier set that is selected for Physical Sidelink Control Channel (PSCCH) and/or Physical Sidelink Shared Channel (PSSCH) transmission (Section 2-4, such as Section 3.2, 1st para “the PSCCH/PSSCH resource pool can be defined across group of sidelink CCs (i.e. common pool across group of carriers). Alternatively, the resource configuration can be CC specific, but CC specific resource pools PSCCH/PSSCH can be combined into the single pool of resources”)  and a carrier set that is configured to do carrier aggregation (Sections 2-4, such as Section 2, 2nd para “Terminals supporting carrier aggregation can offer multiple services”) and a carrier set that is configured to be used for synchronization signal transmission (Section 2-4, such as Section 3.1, the para under Figure 1 “The anchor sidelink CC can be defined to provide SLSS based synchronization across a group of synchronous sidelink CCs, while other sidelink CCs may not have allocated synchronization resources” and Section 3.1, 1st para “For multi-carrier sidelink operation, it is beneficial to synchronize all sidelink CCs. It can simplify UE implementation and improve overall system performance. The synchronous sidelink CCs can significantly improve spectrum efficiency, reliability and increase peak rate” and proposal 1, “Consider introduction of anchor sidelink CC to provide SLSS based synchronization for group of sidelink CC”) and a carrier set that is configured to be mapped onto a service (Sections 2-4, such as Section 2, Observation 1, 2nd bullet, 1st sub-bullet, “The same V2X service can be mapped to a set of sidelink CCs”). 
	Independent claims 8 and 15 are rejected because they are corresponding method and computer-readable storage medium claims of claim 1, each has the same subject matter as claim 1.
As to claims 2, 9 and 16, Intel discloses claims 1, 8 and 15, wherein the synchronization signal is a Sidelink Synchronization Signal (Section 3.1, proposal 1, 3rd bullet “Consider introduction of anchor sidelink CC to provide SLSS based synchronization for group of sidelink CC”).	As to claims 3, 10 and 17, Intel discloses claims 1, 8 and 15, wherein selecting the one or more carriers for transmitting the synchronization signal is based on a mapping between service and carrier (Sections 2-4, Section 3.1, the para under Figure 1 “The anchor sidelink CC can be defined to provide SLSS based synchronization across a group of synchronous sidelink CCs” and Section 2, 2nd para “The same V2X service type (e.g. road-safety) may be mapped to multiple frequency channels or vice versa, multiple V2X services may be mapped to the single or multiple bands”), wherein the mapping between service and carrier maps each service of a data signal to one or more carriers (Sections 2-4, such as Section 2, Observation 1, 2nd bullet, “3GPP V2X multi-carrier design should assume flexible mapping of V2X services to sidelink component carriers (CCs). The same V2X service can be mapped to a set of sidelink CCs. The multiple V2X services can be mapped to single sidelink CC”).	As to claims 4, 11 and 18, Intel discloses claims 1, 10 and 17, wherein the mapping between service and carrier is obtained from pre-configuration, or network configuration (Sections 2-4, Section 3.2, 1st para “If multiple sidelink CCs are aggregated, the sensing and resource selection procedure can operate across a preconfigured group of sidelink CCs. In this case, the PSCCH/PSSCH resource pool can be defined across group of sidelink CCs (i.e. common pool across group of carriers). Alternatively, the resource configuration can be CC specific, but CC specific resource pools PSCCH/PSSCH can be combined into the single pool of resources.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of D1 (US 20180139769 A1).	As to claims 5, 12 and 19, Intel discloses claims 1, 8 and 15, and is silent but D1, in the same field of endeavor of sidelink communication, discloses: wherein the one or more carriers are used for Physical Sidelink Broadcast Channel, PSBCH, transmission ([0268]-[0270] and Table 2 ”sidelink communication transmissions (PSSS, SSSS, PSBCH, PSSCH, PSCCH”). OOSA would have been motivated to apply the teaching of D1 to the sidelink communication system disclosed by Intel according to MPEP 2143(D).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine Intel and D1 for the benefit of conducting sidelink communication ([0268]-[0270] and Table 2 of D1).	As to claims 7 and 14, Intel discloses claims 1 and 8, and is silent but D1, in the same field of endeavor of sidelink communication, discloses: wherein selecting the one or more carriers for transmitting the synchronization signal depends on one or more capabilities of the UE ([0080]-[0086], [0243], [0268]-[0270] and Table 2, such as “the corresponding rule may be interpreted such that WAN (UL TX) communication has a higher priority than D2D communication (i.e., rule#A, rule#B, and rule#C) and/or SLSS has the highest priority among D2D channel(s)/signal(s) (i.e., rule#D) and/or D2D channel/signal TX based on the resource indicated by an eNB (or triggered by the eNB) has a higher priority than D2D channel/signal TX based on the resources selected by the D2D UE itself (or selected arbitrarily) (among (type1/type2B) PSDCH(s)) (i.e., rule#E) and/or priorities decrease in the order of SLSS, D2D communication channel(s)…” of [0269]). OOSA would have been motivated to apply the teaching of D1 to the sidelink communication system disclosed by Intel according to MPEP 2143(D).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine Intel and D1 for the benefit of conducting sidelink communication ([0268]-[0270] and Table 2 of D1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/Primary Examiner, Art Unit 2462